In an action by a licensed real estate broker against the corporate purchaser of property, and the individual stockholders thereof, to recover brokerage commissions on the ground that defendants promised to pay them and thereafter conspired to deprive plaintiff thereof, there was a judgment in favor of plaintiff. Judgment reversed on the law and a new trial granted, with costs to appellants to abide the event. Plaintiff’s Exhibit 6 (a copy of a letter written by plaintiff to one of the defendants stating that the owner was interested in selling the property as per defendants’ offer) was erroneously admitted in evidence. Steber v. Palm Knitting Go., Ino., 206 App. Div. 439; McNally V. 301 Madison Avenue Corp., 213 App. Div. 616.) Without that letter, there is no proof of acceptance by the owner of defendants’ offer to purchase. Moreover, the admission in evidence of the pages of plaintiff’s diary was error. The entries therein were merely private memoranda of matters to be done and not records of an act, transaction, occurrence or event made in the regular course of business. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ. concur.